Opinion by
Judge Pryor:
If the bank stock can be made liable or subject to taxation for county purposes there is no law making the bank an agent for the stockholder to list this estate, and certainly no statute requiring the bank to pay the tax of the stockholder.
It is the property of the bank that must be listed for taxation, and not the property of the stockholder. The case of Trustees of Eminence v. Eminence Deposit Bank, 12 Bush 538, is conclusive of this question. The bank owes the amount of the stock to individual *562stockholders and cannot be taxed on its liabilities. See National Bank v. Commonwealth, 9 Wall. (U. S.) 353.

W. H. Miller, for appellant.


J. S. & R. W. Hocker, Hill & Alcorn, for appellee.

Judgment affirmed.